Response to Remarks	
	In this response to applicant’s remark that 37 CFR1.81(a) states : “The applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented.  Since corrections are the responsibility of the applicant, the original drawing(s) should be retained by the applicant for any necessary future correction” since the applicant’s specification provides sufficient discussion. Thus, the drawing objection should be withdrawn; however, applicant’s remark does not particularly comprehensive.
	In this instant case, the drawing objection is with respect to drawing but not aiming toward specification where specification has its own objection addressed under 37 CFR 1.71 but not 37 CFR1.81(a) where these two encompasses different area. 
	Further, 37 CFR1.81(a) where states, “The applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented” does not conflict with 37 CFR 1.83(a) which is drawing objection doctrine based upon where 37 CFR 1.81(a) and 37 CFR1.83 (a) coexists and supplement one another. 
In this instant case, 37 CFR1.81(a) where states, “the applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented” and 37 CFR 1.83(a) states “the drawing must show every feature of the invention specified in the claims”
Thus, in this instant case, applicant’s drawing ought to show the invention where necessary for the understanding of the subject matter and also ought to show every feature of the invention specified in the claims. Thus, in this instant case, applicant’s drawing objection is maintained.

	Further, in response to applicant’s remark that Shashua’s teaching does not provides connection between the difference between the sparse map and the image where claim recites “the additional data is obtained or send based on a significance value associated with one or more discrepancy identified based on a comparison between a representation of geographical area and sensor data”;
	However, applicant’s remark does not particularly comprehensive.   It is noted that while taking a photo, a GPS data is also taken within the photo as the metadata and embedded in to the photo as well known in the art and widely used in vehicle navigation technology implementation.  Please see attached supplemental reference discussed where the metadata of a photo including time, geographical location/GPS coordinate, pixel, and focal distance, that are oftentimes also used in vehicle navigation to implement distance/range calculated.  
Please also see Para 0018 of Shashua states “analyze the at least one environmental image to determine navigation information related to the vehicle…transmit the navigation information from the vehicle to a server” as the sparse map stored on the server on Para 0376 where Para 0017 also states, “navigation information…include a trajectory…determined based on sensed motion of a camera, including three-dimensional translation and three-dimensional rotational motions.”;
Please also see Para 0030 where states, “ determining a location of a landmark for use in navigation…the measured position and the at least one previously acquired position may be determined based on acquisition, from a camera associated with a host vehicle, of at least one environmental image associated with the host vehicle, analysis of the at least one environmental image to identify the landmark in the environment of the host vehicle… determination of a globally localized position of the landmark based on at least the GPS data and the determined relative position.”.
Thus, Shashua indeed shows GPS data in relation to image data and to be implemented and stored into map server for further navigation purpose.   

/Ian Jen/           Primary Examiner, Art Unit 3664